DETAILED ACTION
This action is responsive to communications filed on October 1, 2021. 
Claims 1, 2, and 6-11 are pending in the case. 
Claims 1 and 10 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1, 2, and 6-11 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1 and 10, the claimed invention is directed to a device and method for monitoring word cooccurrence. More specifically, the claimed invention includes specifying a plurality of cooccurrence words common to a first word and a second word, determining synonymity or relevancy of the first word and the second word based on cooccurrence indices between the specified cooccurrence words and each of the first and second words. Further, the claimed invention includes wherein the first and second words are words determined as synonym candidates by a predetermined algorithm that determines the synonymity of the first and second words, wherein based on a cooccurrence index between a word having a first attribute and a word having a second attribute related to the first attribute, the first and second words are words determined as the synonym candidates by determining the synonymity between words commonly having the second attribute. Further, the claimed invention includes wherein the first word and 
	Relevant prior art of record includes Yang et al., US Patent no. US 8,682,907. Yang teaches constructing a first vector of co-occurrence frequencies of terms that co-occur with the original term in search queries, and by constructing a second vector of co-occurrence frequencies of terms that co-occur with the candidate substitute term. Col. 1. Further, compute a difference between the vectors and evaluate the importance of co-occurring terms with the biggest co-occurrence frequency differences between the first and second vectors. Good contexts tend to have more meaningful words having the biggest co-occurrence frequency differences, and bad contexts tend to have less meaningful words with the biggest co-occurrence frequency differences. Further, system can evaluate, for example using substitute term engine 180, an original term and a candidate substitute term by populating vectors with co-occurrence frequencies of other terms that co-occurred. Col. 7. Further, the claimed invention includes system compares the computed similarity to a threshold. If the similarity satisfies a threshold, e.g. 0.5, 0.9, 0.99, the search system can determine that the candidate substitute term is an appropriate substitution for the original term. Col. 8. 
	Yang, alone or in combination with other prior art of record, fails to teach or fairly suggest specifying a plurality of cooccurrence words common to a first word and a second 
	Accordingly, the recited subject matter of claims 1 and 10 is allowable.

Regarding claims 2, 6-9, and 11, these claims depend from claim(s) 1 and 10, and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Morita et al., Word Classification and Hierarchy using Co-occurrence Word Information, Elsevier, 2003, P. 957-972; and
	 Lemaire et al., Effects of High-Order Co-occurrences on Word Semantic Similarity, current psychology letters, 2006, p. 1-12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176